Citation Nr: 1419011	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-34 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether the character of the appellant's discharge from his military service for the period August 10, 1995, to May 29, 2001, is a bar to the receipt of VA benefits.

2. Whether the character of the appellant's discharge from his military service for the period May 30, 2001, to July 14, 2006, is a bar to the receipt of VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S.J. 


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The appellant had active military service from August 1995 to July 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appellant and S.J. testified before the undersigned Acting Veterans Law Judge at an August 2012 hearing conducted at the Board's offices in Washington, DC.  A transcript of the hearing is of record.

As discussed below, the Board has determined that the character of the appellant's service for the period August 10, 1995, to May 29, 2001, is not a bar to VA benefits.  As such, to the extent they are based on this period of service, the appellant's underlying claims of entitlement to service connection for pseudofolliculitis barbae, bilateral flat feet, rhinitis, and bilateral foot injuries are REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issue of the character of the appellant's discharge for the period May 30, 2001, to July 14, 2006, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The appellant reenlisted for an additional six-year term during the Persian Gulf War, prior to the completion of his enlistment period.
2. The appellant was charged by court-martial for drug-related incidents in October 2003 and was dishonorably discharged in July 2006 following a period of confinement.

3. The appellant's single DD Form 214, Certificate of Release or Discharge from Active Duty, states in Box 18 (Remarks) that he had "continuous honorable active military service" from August 10, 1995, to May 29, 2001 and also lists in Box 24 (Character of Service) that his character of service was dishonorable.


CONCLUSION OF LAW

The character of the appellant's service from August 10, 1995, to May 29, 2001, is not a bar to VA benefits.  38 U.S.C.A. §§ 101, 5103 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges that the character of his discharge from the period of military service from August 10, 1995, to May 29, 2001, should not be a bar to receiving VA benefits.  In an April 2008 decision, the RO determined that his entire period of service from August 10, 1995, to July 16, 2006, is a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(d) and 38 U.S.C.A. § 5303(a).  In a July 2009 statement of the case, the RO found that, under the provisions of 38 C.F.R. § 3.13, because the appellant reenlisted prior to the expiration of his obligated service, the entirety of his active service is considered one period of service.

Initially, the Board notes that 38 C.F.R. § 3.13 is not applicable in the instant case, as the appellant reenlisted during the Persian Gulf War.  See 38 C.F.R. § 3.2(i) (2013).  Therefore, his service is not considered one single period of service under the provisions of 38 C.F.R. § 3.13.  

The appellant's single DD Form 214 notes "continuous honorable active military service from 10 August 1995 to 29 May 2001," even though his final discharge was noted as dishonorable on the same form.  

38 C.F.R. § 3.13 is a regulatory codification of relevant portions of 38 U.S.C.A. § 101 (West 2002).  38 U.S.C.A. § 101(18) constructs an unconditional discharge to preserve benefits in situations where a service member reenlisted prior to completion of a full initial term of service, but was ultimately discharged dishonorably.  See VAOGCPREC 8-2000, fn. 2 (July 25, 2000).  In this case, the appellant initially enlisted on August 10, 1995 for a period of six years.  Prior to the end of that period of service, he reenlisted again in March 1999 for an additional 23 months.  Prior to the expiration of this period of service, he reenlisted again in May 2001.  

Pursuant to 38 U.S.C.A. § 101(18), the appellant was not awarded a discharge or release at the end of his first six-year obligated period of service or after his additional 23 month period of service.  His personnel records indicate the his court-martial was related to incidences occurring in 2003, after his reenlistment in May 2001.  Accordingly, but for this intervening reenlistment, it is clear that the appellant would have been eligible for a discharge or release under conditions other than dishonorable at that time.  

As such, the appellant qualifies as a "veteran" for the period of service extending from August 10, 1995, to May 29, 2001, and therefore is eligible to receive VA benefits based upon this period of service.  See 38 C.F.R. § 3.1(d) (2013).  


ORDER

The character of discharge for the period August 10, 1995, to May 29, 2001, is not a bar to entitlement to VA benefits; the appeal is granted as to this period of military service.


REMAND

The appellant's period of service from May 30, 2001, to July 14, 2006, has been classified by the service department as dishonorable due to court martial.  Records indicate the appellant was found guilty of a number of drug-related charges, and was sentenced to a dishonorable discharge.  See General Court-Martial Order Nos. 9 and 118.  

A dishonorable discharge is a bar to the payment of VA benefits based on that period of service, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2013).  Insanity is a defense to all statutory and regulatory bars.  VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2012).  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

At the August 2012 Board hearing, the appellant, for the first time, alleged that he was insane at the time he committed the offenses on which his dishonorable discharge was based.  Because he did not raise the issue of insanity previously, the AOJ did not have the opportunity to properly develop the claim.  See generally M21-1 MR Part III.v.1.E.  As such, a remand is necessary to allow proper development regarding the appellant's allegations of insanity.




Accordingly, the case is REMANDED for the following action:

1. Following M21-1 MR Part III.v.1.E, as well as any other applicable procedures, undertake the appropriate development regarding the appellant's allegation of insanity as it pertains to the offense(s) that led to his General Court-Martial and subsequent dishonorable discharge.  Efforts to obtain Federal records must be documented in the claims file and continue until it is determined they do not exist or that further attempts to obtain them would be futile.  If any relevant records are deemed unavailable, the appellant should be informed of such and advised he may submit any documents in his possession.

2. After completing the above, and any other development deemed necessary, readjudicate the issue of whether the character of the appellant's discharge for the period May 30, 2001, to July 14, 2006, is a bar to VA benefits based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


